                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                   CRIMINAL ACTION NO. 3:03-CR-00134-GCM-CH
 UNITED STATES,

                 Plaintiff,

     v.                                                           ORDER

 PJ JAMAL GILYARD,

                 Defendant.


          THIS MATTER comes before the Court upon the pro se Motion for Compassionate

Release/Reduction of Sentence (ECF Doc. 462), filed by PJ Jamal Gilyard. Defendant Gilyard

does not set forth the legal grounds for his motion. Assuming that his motion is based on Title 18

of the United States Code, Section 3582, the Court notes that Defendant Gilyard has neither

established that he has exhausted the administrative requirements of Section 3582, nor has he

established any extraordinary and compelling reasons warranting a sentence reduction as required

by Section 3582. See 18 U.S.C. § 3582(c)(1)(A) (2018). The moving party bears the burden of

establishing that he or she is eligible for a sentence reduction. United States v. Jackson, No. 3:90-

cr-85-MOC-DCK, 2021 WL 2226488, at *3 (W.D.N.C. June 2, 2021). Because Defendant Gilyard

has not met his burden of establishing that he is eligible for a sentence reduction, the Court

concludes that this motion should be DENIED.

          IT IS THEREFORE ORDERED that the pro se Motion for Compassionate

Release/Reduction of Sentence (ECF Doc. 462) is DENIED.
SO ORDERED.


              Signed: June 30, 2021
